The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2015

                                       No. 04-15-00015-CR

                                    Robert Alan QUEEMAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 2063-CR
                      The Honorable Enrique Fernandez, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due to be filed in this appeal on April 15, 2015. On
April 20, 2015, this court notified appellant’s attorney that the brief was late. On April 27, 2015,
appellant’s attorney filed a motion requesting an extension of time to file the brief. The motion
was granted, and the deadline for filing the brief was extended to June 8, 2015.

       Because the brief was not filed by the extended deadline, this court was again required to
notify appellant’s attorney that the brief was late. On June 12, 2015, this court ordered
appellant’s attorney to respond to this court in writing by June 22, 2015.

        On June 25, 2015, three days after the date appellant’s attorney was ordered to respond to
this court, appellant’s attorney filed a motion for extension of time. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by July 10, 2015, or, without further notice,
this appeal will be abated to the trial court for an abandonment hearing. TEX. R. APP. P.
38.8(b)(2).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court